IN THE SUPREME COURT OF THE STATE OF DELAWARE

VINCENT STALLINGS,                    §
                                      §      Nos. 712, 2014 & 10, 2015
        Defendant Below,              §
        Appellant,                    §
                                      §      Court Below–Superior Court of
        v.                            §      the State of Delaware in and for
                                      §      New Castle County
STATE OF DELAWARE,                    §
                                      §      Cr. ID No. 1209008698A
        Plaintiff Below,              §
        Appellee.                     §

                           Submitted: January 9, 2015
                           Decided:   January 13, 2015

Before HOLLAND, VALIHURA and VAUGHN, Justices.

                                    ORDER

        This 13th day of January 2015, upon consideration of the appellant’s

unopposed motion to consolidate, it appears to the Court that:

        (1)    On December 29, 2014, Vincent Stallings filed a pro se notice of

appeal from the Superior Court’s sentencing order of December 19, 2014 in Cr. ID

No. 1209008698A. The appeal was assigned No. 712, 2014. By letter dated

December 29, 2014, the Clerk directed Stallings’ trial counsel to recognize his

continuing obligation to represent Stallings on appeal by filing a formal notice of

appeal and directions to the court reporter, if appropriate, on or before January 8,

2015.
      (2)   On January 6, 2015, Stallings’ trial counsel filed a formal notice of

appeal and directions to the court reporter. Unfortunately, the formal notice of

appeal did not reference, and therefore was not filed under, appeal No. 712, 2014,

the number assigned to Stallings’ appeal. Consequently, the formal notice of

appeal was assigned a new appeal number, No. 10, 2015.

      (3)   Because both appeal No. 712, 2014 and appeal No. 10, 2015 arise

from the Superior Court’s December 19, 2014 sentencing order in Cr. ID No.

1209008698A, Stallings’ trial counsel has filed a motion to consolidate the two

appeals. The appellee, State of Delaware, does not oppose Stallings’ motion.

      (4)   Having considered the parties’ positions, the Court concludes that, for

clarity in reporting and for statistical purposes, the appeal should proceed under

one appeal number. For that reason, the motion to consolidate will be denied.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the motion to

consolidate is DENIED. This appeal shall proceed under appeal No. 10, 2015.

Appeal No. 712, 2014, having been replaced by appeal No. 10, 2015, is

DISMISSED as moot.


                                      BY THE COURT:

                                      /s/ Karen L. Valihura
                                             Justice



                                        2